                  Case 1:19-cv-00560 Document 1 Filed 01/18/19 Page 1 of 8



James P. Krauzlis
CASEY & BARNETT, LLC
305 Broadway, Ste 1202
New York, New York 10007
(212) 286-0225
jpk@caseybarnett.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
HARTFORD FIRE INSURANCE COMPANY a/s/o
LEIF J. OSTBERG, INC., and
LEIF J. OSTBERG, INC.,
                                                                     19 Civ.
               Plaintiff,

               - against –                                           COMPLAINT

AIRPORT CLEARANCE SERVICE, INC. dba ACS
Lines, COSCO SHIPPING LINES CO., LTD. and
M/V CMA CGM G. WASHINGTON, her engines,
tackle, boilers, etc. in rem; and CMA CGM S.A in
personam;.

              Defendants.
-----------------------------------------------------------------X

          Plaintiff, HARTFORD FIRE INSURANCE COMPANY a/s/o LEIF J. OSTBERG, INC.;

 by and through its attorneys, Casey & Barnett LLC, as and for its Complaint, alleges upon

 information and belief as follows:

                                                 JURISDICTION

          1.        This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

 Federal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333.



                                                      PARTIES
             Case 1:19-cv-00560 Document 1 Filed 01/18/19 Page 2 of 8



       2.      At all material times, HARTFORD FIRE INSURANCE COMPANY (hereinafter

"Hartford" or "Plaintiff") was and is a corporation with its principal place of business located at

One Hartford Plaza, Hartford, Connecticut 06155, and is the subrogated underwriter of a

consignment consisting of 439 cartons of footwear, laden on board the M/V CMA CGM G.

WASHINGTON, as more specifically described below.

       3.      At all material times, LEIF J. OSTBERG, INC,. (hereinafter “LEIF J.OSTBERG”

or “Plaintiff”) was and is a corporation with its principal place of business located at 695 Route

46 West, Suite 204, Fairfield, New Jersey 07004 and was the owner/consignee of a consignment

of 439 cartons of footwear laden on board the M/V CMA CGM G. WASHINGTON, as more

specifically described below.

       4.      At all material times, Defendant AIRPORT CLEARANCE SERVICE, INC. dba

ACS Lines (hereinafter "ACS" or "Defendant") was and is a corporation organized and existing

by virtue of the laws of a foreign state with an office and place of business located c/o UTC

Overseas, Inc., 420 Doughty Blvd., Inwood, NY 11096, and at all relevant times, was and is still

doing business within the jurisdiction of this Honorable Court as a Non-Vessel Owning Common

Carrier (“NVOCC”) of goods over the seas for hire.

       5.      At all material times, Defendant COSCO SHIPPING LINES CO., LTD

(hereinafter "COSCO" or "Defendant") was and is a corporation organized and existing by virtue

of the laws of a foreign state with an office and place of business located c/o COSCO SHIPPING

LINES North America, at 100 Lighting Way, Secausus, New Jersey 070940, and at all relevant

times, was and is still doing business within the jurisdiction of this Honorable Court as a

common carrier of goods over the seas for hire.




                                                  2
              Case 1:19-cv-00560 Document 1 Filed 01/18/19 Page 3 of 8



of this lawsuit, from China to the United States as a common carrier of goods over the seas for

hire.

        7.     At all material times, Defendant, CMA CGM S.A. (hereinafter “CMA” or

"Defendant") was and is a corporation organized and existing by virtue of the laws of a foreign

state with an office and place of business located c/o CMA CGM (America) LLC, 5701 Lake

Wright Drive, Norfolk, VA 23502, and at all relevant times, was and still is doing business

within the jurisdiction of this Honorable Court as a common carrier of goods for hire and was the

technical manager of the M/V CMA CGM G. WASHINGTON.

        8.     Plaintiff brings this action on its own behalf and as agent and/or trustee on behalf

of and for the interest of all parties who may be or become interested in the said consignment of

439 cartons of footwear, as their respective interests may ultimately appear, and Plaintiff is

entitled to maintain this action.

                                       RELEVANT FACTS

        9.     Plaintiff repeats, reiterates and realleges each and every allegation set forth in

paragraphs 1 through 7, as if herein set forth at length.

        10.    In January 2018, three consignments consisting of each 444 cartons, 428 cartons

and 439 cartons of footwear, belonging to LEIF J. OSTBERG, were respectively laden into

containers, namely: DFSU7520332, CBHU8953931 and TLLU4496889, and were booked for

transit with Defendants ACS and COSCO on board the CMA CGM G. WASHINGTON from

Xiamen, China to Los Angeles, California.

        11.    In or about January 2018, the three containers were delivered into the care,

custody and control of Defendants ACS and COSCO at the marine terminal in Xiamen, China.




                                                  3
              Case 1:19-cv-00560 Document 1 Filed 01/18/19 Page 4 of 8



        12.    The transportation of the three consignments was all arranged in consideration of

an agreed upon freight, and pursuant to a bill of lading numbered SHE-SZXG1800029 issued by

ACS and a bill of lading numbered COSU617053510 issued by COSCO, both dated January 15,

2018.

        13.    Thereafter, on about January 15, 2018, the aforementioned containers were laden

on board the M/V CMA CGM G. WASHINGTON.

        14.    On or about January 20, 2018, while the vessel was enroute to the United States

and in the Pacific Ocean, and experiencing weather conditions of Beaufort Force 6, the

containers in Bays 17, 53 and 57 collapsed, causing numerous containers to fall overboard and

additional containers to suffer physical damage.

        15.    Plaintiff LEIF J.OSTBERG had 1 of its containers fall overboard, namely,

TTLU4496889.

        16.    The value of the cargo laden into the container TTLU4496889 lost overboard

totaled $79,970.14.

        17.    As a result of the foregoing, Leif J. Ostberg suffered damages in the amount of

$79,970.14.

        18.    At all times relevant hereto, a contract of insurance for property damage was in

effect between Leif J. Ostberg and Hartford, which provided coverage for, among other things,

loss or damage to the aforementioned consignment of footwear.

        19.    Pursuant to the aforementioned contract of insurance between Leif J. Ostberg and

Hartford, monies have been expended on behalf of Leif J. Ostberg to the detriment of Hartford

due to the damages sustained during transit.




                                                   4
               Case 1:19-cv-00560 Document 1 Filed 01/18/19 Page 5 of 8



         20.    As Hartford has sustained damages as a result of said expenditures, expenditures

rightly the responsibility of defendants, Hartford has an equitable right of subrogation and is

subrogated to the rights of its insured with respect to any and all claims for damages against the

defendants.

         21.    By reason of the foregoing, Plaintiffs have sustained losses which will be shown

with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be $79,970.14.

                         AS AND FOR A FIRST CAUSE OF ACTION

         22.    Plaintiff repeats, reiterates and realleges each and every allegation set forth in

paragraphs 1 through 21, inclusive, as if herein set forth at length.

         23.    Pursuant to the contracts of carriage entered into by and between the parties, the

Defendants owed contractual and statutory duties to the aforementioned cargo owner to carry,

bail, keep and care for, protect and deliver the Plaintiffs' cargoes in the same good order and

condition as at the time said Defendants first accepted custody and control of the goods.

         24.    The Defendants breached their contractual and statutory duties by failing to

properly carry, bail, keep and care for, protect and deliver the Plaintiffs' cargoes in the same

good order and condition as at the time said Defendants first accepted custody and control of the

goods.

         25.    As a direct and proximate result of said breach of contract by Defendants, the

Plaintiffs have suffered damages presently estimated to be no less than $79,970.14.

         26.    By reason of the foregoing, plaintiff has sustained losses which will be shown

with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $79,970.14.



                                                  5
             Case 1:19-cv-00560 Document 1 Filed 01/18/19 Page 6 of 8




                       AS AND FOR A SECOND CAUSE OF ACTION

       27.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs 1 through 26, inclusive, as if herein set forth at length.

       28.     At the time of the aforementioned incident, defendants together with the entities

they hired to act on their behalf, were acting as bailees of the aforementioned cargoes and in their

own capacity, or through their contractors, agents, servants, or sub-bailees, had a duty to safely

and properly keep, care for and deliver the shipment in the same good order and condition as

when entrusted to them. Defendants also had a duty to ensure that the services provided for the

shipment were performed with reasonable care and in a non-negligent and workmanlike manner.

       29.     Defendants breached their duties and obligations as bailees by failing to properly

carry, bail keep and care for, protect and deliver the Plaintiffs' cargoes in the same good order

and condition as at the time said defendants first accepted custody and control of the goods.

       30.     As a direct and proximate result of said breach of contract by Defendants, the

Plaintiffs have suffered damages presently estimated to be no less than $79,970.14.

       31.     By reason of the foregoing, plaintiff has sustained losses which will be shown

with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $79,970.14.

                        AS AND FOR A THIRD CAUSE OF ACTION

       32.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs 1 through 31, inclusive, as if herein set forth at length.




                                                  6
             Case 1:19-cv-00560 Document 1 Filed 01/18/19 Page 7 of 8



       33.     The Defendants owed a duty to the Plaintiffs' cargoes to carry, bail, keep and care

for, protect and deliver the aforementioned cargoes in the same good order and condition as at

the time said Defendants first accepted custody and control of the goods.

       34.     The Defendants breached and were negligent in exercising their duty to carry,

bail, keep and care for, protect and deliver the Plaintiffs' cargoes in the same good order and

condition as at the time said Defendants first accepted custody and control of the goods.

       35.     As a direct and proximate result of the negligent acts committed by Defendants,

the Plaintiffs have suffered damages presently estimated to be no less than $79,970.14.

       36.     By reason of the foregoing, plaintiff has sustained losses which will be shown

with specificity at trial, no part of which has been paid, although duly demanded, which are

presently estimated to be no less than $$79,970.14.



                       AS AND FOR A FOURTH CAUSE OF ACTION

       37.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

paragraphs 1 through 36, inclusive, as if herein set forth at length.

       38.     As the owners, operators, charterers and /or managers of the M/V CMA CGM G.

WASHINGTON, Defendants were responsible for properly manning, maintaining and repairing

the vessel and for otherwise exercising due diligence to ensure that the vessel was seaworthy and

fit to carry cargoes that were delivered to and loaded on board the M/V CMA CGM G.

WASHINGTON during winter North Pacific voyages.

       39.     The losses sustained by plaintiffs were caused, in whole or in part, by the

negligence and fault of defendants, and /or their agents, representatives and independent




                                                  7
                Case 1:19-cv-00560 Document 1 Filed 01/18/19 Page 8 of 8




contractors for whose acts and omissions       it was responsible, including but not limited to, their

failure to maintain the M/V CMA CGM G. WASHINGTON in a seaworthy condition.

           40.     As a direct and proximate result of said breach of contract by Defendants, the

Plaintiffs have suffered damages presently estimated to be no less than $79,970.14.

           41.     By reason of the foregoing, plaintiff has sustained      losses which   will be shown

with specificity at trial, no part of which has been paid, although duly demanded, which             are

presently estimated to be no less than $79,970.14.

WHEREF'ORE, Plaintiff prays         :



           1.      That process in due form of law may issue against Defendants citing them to

appear and ansu,er al1 and singular the matters afbresaid;

           2.      That iudgment may be entered in favor of Plaintiff against Defendants for the

amount     of Plaintiffs damages in the amount of at least $79.970.14, jointly and singularly,
together u,ith interest, costs and the disbursements of this action; and

           3.      That this Court grant to Plaintiff such other and further relief as may be just and

 proper.

Dated: Nen'York. New York
       January 18.2019
       464-88


                                                         CAS      & BARNETT,
                                                                 's   for Plainti



                                                       James P. Krauzlis
                                                       305 Broadway, Ste 1202
                                                       New York, New York 10007
                                                       (212) 286-022s
